Filed 2/21/14 P. v. Vedder CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                    SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                         B245975

         Plaintiff and Respondent,                                  (Los Angeles County
                                                                    Super. Ct. No. NA091679)
         v.

HARRY JAMES VEDDER,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County. Gary J.
Ferrari and Laura L. Laesecke, Judges. Modified and affirmed with directions.
         Christian C. Buckley, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Senior Assistant Attorney General, Margaret E. Maxwell,
Supervising Deputy Attorney General, and Yun K. Lee, Deputy Attorney General, for
Plaintiff and Respondent.
                                 _________________________________
       Defendant Harry James Vedder appeals from the judgment entered following a
jury trial in which he was convicted of resisting an executive officer, in violation of Penal
Code section 69.1
       Defendant requests that we review in camera proceedings the trial court conducted
after granting his motion for peace officer discovery pursuant to Pitchess v. Superior
Court (1974) 11 Cal. 3d 531 (Pitchess). After reviewing the record, we conclude the trial
court did not err in relation to that motion.
       Defendant also contends the trial court miscalculated his pretrial credits by failing
to apply the correct version of section 4019. The Attorney General agrees, as do we.
Accordingly, we modify the judgment by increasing defendant’s pretrial credits.
                                      BACKGROUND
       Defendant was charged with resisting an executive officer, in violation of section
69, based upon an incident at a Doubletree Hotel on the night of March 17, 2012.
Because the issues raised on appeal are completely independent of the evidence presented
at trial, we need not summarize that evidence.
       The jury convicted defendant of resisting an executive officer. Defendant
admitted allegations that he had two prior serious or violent felony convictions within the
scope of the “Three Strikes” law and had served six prior prison terms within the scope of
section 667.5, subdivision (b).
       The court sentenced defendant to an aggregate term of 12 years in prison.
                                       DISCUSSION
1.     Review of in camera Pitchess proceedings
       Defendant filed a motion seeking discovery of identifying information regarding
everyone who accused four named officers of “bias and dishonesty, including, but not
limited to lying, filing false police reports, fabricating admissions, confessions, or other
evidence of perjury, theft, fraud, misrepresentation, or malfeasance” or was interviewed

       1   Undesignated statutory references pertain to the Penal Code.


                                                2
in connection with such an accusation. Judge Ferrari granted the motion with respect to
two of the officers as to “truth and veracity only.” The court conducted an in camera
review of complaints produced by the custodian of records for the Los Angeles Police
Department and found no relevant complaints against either officer.
       Defendant requests that this court review the record of the in camera proceedings
to determine whether the trial court ordered disclosure of all responsive material. We
have done so and determine that the trial court made a proper record (People v. Mooc
(2001) 26 Cal. 4th 1216, 1229) and properly exercised its discretion (People v. Jackson
(1996) 13 Cal. 4th 1164, 1220). There was nothing to disclose regarding either officer.
2.     Miscalculation of pretrial credits
       Judge Laesecke awarded defendant 363 days of pretrial credits, consisting of 242
days of actual custody and 121 days of conduct credit. The court stated it was applying
“the old version of the custody credit” statute because “he has strike priors.”
       Defendant contends, and the Attorney General aptly concedes, that the trial court
erred by failing to apply section 4019 as amended by the Criminal Justice Realignment
Act of 2011. That version of section 4019 applies to defendants who committed their
crimes on or after October 1, 2011. (§ 4019, subd. (h).) It provides for two days of
conduct credit for every two days spent in actual custody. (§ 4019, subds. (b), (c), (e),
(f).) The parties agree defendant was entitled to 242 days of conduct credit, not 121.
       The Attorney General further notes that defendant was entitled to one additional
day of actual custody, that is, 243 days, not 242. This additional day does not increase the
conduct credit under the statutory formula.
       Accordingly, we modify the judgment by correcting defendant’s pretrial credit
award to a total of 485 days, consisting of 243 days for actual custody and 242 days of
conduct credit.




                                              3
                                     DISPOSITION
       The judgment is modified by correcting the award of pretrial credits to a total of
485 days, consisting of 243 days for actual custody and 242 days of conduct credit. As
modified, the judgment is affirmed. The trial court is directed to amend the abstract of
judgment to reflect this modification and forward a copy to the Department of
Corrections and Rehabilitation.
       NOT TO BE PUBLISHED.


                                                 MILLER, J.*
We concur:


       ROTHSCHILD, Acting P. J.


       CHANEY, J.




       *  Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.



                                             4